*974MEMORANDUM **
Wilson Manuel Vilchez Rodriguez, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal of the Immigration Judge’s order denying his motion to reopen removal proceedings to seek voluntary departure. We have jurisdiction pursuant to 8 U.S.C. § 1252(b)(1). We review for abuse of discretion, and we deny the petition because the petitioner failed to show that exceptional circumstances beyond his control caused him to miss his removal hearing. See Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.